DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s communications dated May 4, 2022.  Claims 1, 8, and 15 are currently amended and claims 1-20 remain pending in the application and have been fully considered by Examiner.
The informality present in claim 15 has been corrected and the objection is withdrawn.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section. To the extent that Applicant has amended the claims, additional clarification has been provided to further point out that the prior art of record cited in the previous Office Action discloses all claim limitations.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but are not persuasive.  For example:

	With respect to claim 1, Applicant initially references the arguments made in the Applicant’s Previous Reply, which Examiner found to be unpersuasive in the Final Rejection mailed on February 4, 20221.  Applicant further argues that Examiner’s “interpretation 1) is not consistent with Applicant's specification because the ability to allow a user to select services through a ‘Registration and Administration Portal 204 [user interface]’ of an ‘Integrated Application Suite (IAS) solution 202’ as shown and described by Palmeri is rather irrelevant to provisioning a managed service provided by a backend system to a client system.”2  Examiner respectfully disagrees.  The invention of Palmeri provides a system that allows a user to select services/applications via a user interface, which are then integrated into a composite service at one or more computing devices of an interoperability network, which then provides access to the composite service at a client device3. In other words, Palmeri describes “provisioning a managed service provided by a backend system to a client system.”
	Applicant further argues that that there is no need to provision the service of Palmeri because users can already selectively interact with the services4.  Applicant appears to be conflating the selected services and the composite service.  However, adiscussed above, the selected services are integrated at one or more computing device of the interoperability network into the composite service, which is then provided, i.e. provisioned, as described above.
	Applicant next argues that Palmeri does not teach that a “‘service provisioning system’ receives ‘a selection of a service from a plurality of services managed by an electronic information exchange platform’ ‘through a user interface’ and the service thus selected is ‘provided by a backend system of the electronic information exchange platform’” because the “provisioning” of paragraph [0059] because “[t]his kind of ‘provisioning’ does not disclose or suggest a ‘service provisioning system’ that receives ‘a selection of a service from a plurality of services managed by an electronic information exchange platform’ ‘through a user interface’ and the service thus selected is ‘provided by a backend system of the electronic information exchange platform.’”5  Examiner respectfully disagrees. As detailed above, Palmeri discloses a system that allows a user to select services/applications [selection of a service from a plurality of services managed by an electronic information exchange platform] via a user interface, which are then integrated into a composite service at one or more computing devices of the interoperability network [backend system of the electronic information exchange platform], which then provides access to the composite service, including all of the selected services, at a client device [provisioned/provided by the backend system of the electronic information exchange platform]6.
	Applicant next argues that Palmeri does not teach a “data card” because this refers to a “‘service-specific provisioning data for configuring the service for a client system’ and is used by a backend system to provide that service to the client system.”7 Examiner respectfully disagrees.  Palmeri discloses that a user enters identity information, i.e. data card/service-specific provisioning data, that is propagated to the selected services by the interoperability network, i.e. configuring the service for a client system by a backend system, so that the service can be provided to the client, i.e. provide that service to the client system8.
	Applicant next argues that Palmeri does not teach that “the recited data card did not exist at the time the ‘service-specific provisioning data for configuring the service for a client system’ is received ‘by the service provisioning system through the SPI.’”9 However, this feature has not been claimed.  Contrary to the suggestion of Applicant, simply because the service-provisioning data is received through the SPI then stored as a data card, does not require that no data card previously existed.  Rather, under the broadest reasonable interpretation, the service provisioning data could have been added to an existing data card. Furthermore, Applicant’s specification at paragraph [0007] teaches, “the term “provisioning data” can be generally referred to herein as a “data card” or, technically, a “service-specific provisioning data instance” (SSPDI).” Thus the “data card” may simply be the claimed “service-specific provisioning data.”  Since the corporate information, i.e. service-specific provisioning data/data card, does not exist prior to entry by the user, even assuming arguendo that the claim required that service-specific provisioning data not exist prior to being received by the SPI, it would still be taught by Palmeri.  
	Lastly Applicant argues “Palmeri does not seem to specifically mention whether the SOR could be deployed to a backend system.”10  As discussed above, Palmeri teaches that the entered information, i.e. service-specific provisioning data/data card, is propagated, i.e. deployed, via the interoperability network, which is made up of servers, i.e. backend system.
	For the above reasons Applicant’s arguments are not persuasive. 

	With respect to claim 2, Applicant argues “the service-specific provisioning data for configuring the service for the client system is validated per ‘an instruction or command’ received ‘by the service provisioning system through the SPI.’  However, according to paragraph [0069] of Todorova, validation of each detected software module is invoked by the Deploy Service 435 and not by ‘receiving, by the service provisioning system through the SPI, an instruction or command’ as expressly recited in claim 2.”11 In response, Examiner notes that this is taught by the combination of Palmeri and Todorova.  Palmeri teaches that a user enters information into an interface to select and configure services for provisioning to a client12, i.e. receiving, by the service provisioning system through the SPI, an instruction or command, as claimed.  Palmeri does not teach that this provisioning process will validate the service-specific provisioning data or validate the service-specific provisioning data.  However, Todorova teaches that the application server 425, which provides the application, performs “validation of deployment descriptors, parsed annotations, and merged model.”13 Thus the combination of Palmeri and Todorova discloses receiving, by the service provisioning system through the SPI, an instruction or command to validate the service-specific provisioning data; and requesting, by the service provisioning system, the backend system that provides the service to validate the service-specific provisioning data.
	Applicant further argues that the Todorova does not disclose that the validation is performed by a “backend system that provides the service.”14  However, Todorova teaches that validation is performed by Application Server 425, which is a backend system that provides the application, i.e. the backend system that provides the service to validate the service-specific provisioning data.

With respect to all other claims, Applicant references the arguments made with respect to claims 1 and 2, which are unpersuasive for the reasons detailed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8, 13, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmeri et al. (20060031225 -- hereinafter Palmeri; see 6/24/19 IDS).

	With respect to claim 1, Palmeri discloses A method for provisioning managed services, the method comprising: 
	receiving, by a service provisioning system through a user interface, a selection of a service from a plurality of services managed by an electronic information exchange platform, the service provided by a backend system of the electronic information exchange platform, the service provisioning system having a processor and a non-transitory computer-readable medium (e.g., Figs. 1-3 and 14 along with associated text, e.g., [0035] According to a specific embodiment illustrated in FIG. 2, the components of the Integrated Application Suite (IAS) solution 202 include a Registration and Administration Portal (RAP) 204, an IAS Toolbar 206, an IAS Dashboard 208, and Composite Processes 210, all deployed in and enabled by an Interoperability Network 200 [electronic information exchange platform]; [0036] The RAP is the first interface hat a prospective user encounters [user interface]... It may include... service package selections [receiving, by a service provisioning system through a user interface, a selection of a service from a plurality of services managed by an electronic information exchange platform]; [0059] A specific embodiment of the IAS solution provides for the offering and subsequent provisioning of integrated application suites; see also Abstract, An integration services network is described which is operable to facilitate access to a composite service by a plurality of users having associated client machines; [0164], Referring now to FIG. 14, a computer system 1400 suitable for implementing various aspects of the present invention (e.g., server 107 of FIG. 1) includes one or more central processing units (CPUs) 1402, one or more blocks of memory 1404; see also Abstract, [0011-12], [0031-33], [0035], [0037-39], [0042], and [0044].);
	obtaining, by the service provisioning system, a service-specific provisioning descriptor (SSPD) associated with the service  (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR) [a service-specific provisioning descriptor (SSPD) associated with the service]; see also [0153].); 
	generating, by the service provisioning system utilizing the SSPD, a service provisioning interface (SPI) (e.g., Figs. 1-3 along with associated text, e.g., [0037], The SOR is used via its standard web interface [generating, by the service provisioning system utilizing the SSPD, a service provisioning interface (SPI)] to enter initial user or corporate information.); 
	receiving, by the service provisioning system through the SPI, service-specific provisioning data for configuring the service for a client system (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information [receiving, by the service provisioning system through the SPI, service-specific provisioning data for configuring the service for a client system]. This information will be delivered and replicated to the other applications by the IAS solution; see also [0031-33], [0025-26], [0035], [0059], [0153], and the Abstract.); 
	storing, by the service provisioning system, the service-specific provisioning data as a data card for the backend system, wherein the data card is specific to the service managed by the electronic information exchange platform and provided by the backend system to the client system (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information [storing, by the service provisioning system, the service-specific provisioning data as a data card for the backend system]. This information will be delivered and replicated to the other applications by the IAS solution [wherein the data card is specific to the service managed by the electronic information exchange platform and provided by the backend system to the client system]; see also [0153], For all data sets that need to be persisted a system of record (SOR) is defined; see also [0012], [0025-26], [0031-33], [0035], [0039], [0059], [0154-156], and the Abstract.); 
	receiving, by the service provisioning system through the SPI, an instruction or command to deploy the data card to the backend system (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution [receiving, by the service provisioning system through the SPI, an instruction or command to deploy the data card to the backend system]; see also [0153], For all data sets that need to be persisted a system of record (SOR) is defined; see also [0011-12], [0025-26], [0032], [0059], [0154-156], and the Abstract.); and 
	communicating, by the service provisioning system responsive to the instruction or command, the data card to the backend system, wherein the data card is utilized by the backend system to configure the service for the client system to thereby provision the service for the client system (e.g., Figs. 1-3 and associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution [communicating, by the service provisioning system responsive to the instruction or command, the data card to the backend system, wherein the data card is utilized by the backend system to configure the service for the client system]; [0059], A specific embodiment of the IAS solution provides for the offering and subsequent provisioning of integrated application suites. A list of services and the options for consuming them are presented to a potential user in an email or web interface; [0061] using the interoperability network as the EAI infrastructure, the required applications are integrated (function and data) and the resulting services deployed. These services can be combined to form composite services through the use of process definitions which can span multiple integrated applications. These services may then be consumed either programmatically or through the IAS Dashboard; see also [0011-12], [0025-26], [0031-33], [0035], [0039], [0059], [0067], [0153-156], and the Abstract.).

	With respect to claim 8, Palmeri discloses A service provisioning system, comprising: 	a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for (see Fig. 14 and associated text, e.g., [0164], a computer system 1400 suitable for implementing various aspects of the present invention (e.g., server 107 of FIG. 1) includes one or more central processing units (CPUs) 1402, one or more blocks of memory 1404; see also, [0168], the present invention also relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein.): 
	receiving, through a user interface, a selection of a service from a plurality of services managed by an electronic information exchange platform, the service provided by a backend system of the electronic information exchange platform (e.g., Figs. 1-3 and 14 along with associated text, e.g., [0035] According to a specific embodiment illustrated in FIG. 2, the components of the Integrated Application Suite (IAS) solution 202 include a Registration and Administration Portal (RAP) 204, an IAS Toolbar 206, an IAS Dashboard 208, and Composite Processes 210, all deployed in and enabled by an Interoperability Network 200 [electronic information exchange platform]; [0036] The RAP is the first interface hat a prospective user encounters [user interface]... It may include... service package selections [receiving, by a service provisioning system through a user interface, a selection of a service from a plurality of services managed by an electronic information exchange platform]; [0059] A specific embodiment of the IAS solution provides for the offering and subsequent provisioning of integrated application suites; see also Abstract, An integration services network is described which is operable to facilitate access to a composite service by a plurality of users having associated client machines; [0164], Referring now to FIG. 14, a computer system 1400 suitable for implementing various aspects of the present invention (e.g., server 107 of FIG. 1) includes one or more central processing units (CPUs) 1402, one or more blocks of memory 1404; see also Abstract, [0011-12], [0031-33], [0035], [0037-39], [0042], and [0044].); 
	obtaining a service-specific provisioning descriptor (SSPD) associated with the service (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR) [a service-specific provisioning descriptor (SSPD) associated with the service]; see also [0153].); 
	generating, utilizing the SSPD, a service provisioning interface (SPI) ((e.g., Figs. 1-3 along with associated text, e.g., [0037], The SOR is used via its standard web interface [generating, by the service provisioning system utilizing the SSPD, a service provisioning interface (SPI)] to enter initial user or corporate information.); 
	receiving, through the SPI, service-specific provisioning data for configuring the service for a client system (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information [receiving, by the service provisioning system through the SPI, service-specific provisioning data for configuring the service for a client system]. This information will be delivered and replicated to the other applications by the IAS solution; see also [0031-33], [0025-26], [0035], [0059], [0153], and the Abstract.); 
	storing the service-specific provisioning data as a data card for the backend system, wherein the data card is specific to the service managed by the electronic information exchange platform and provided by the backend system to the client system (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information [storing, by the service provisioning system, the service-specific provisioning data as a data card for the backend system]. This information will be delivered and replicated to the other applications by the IAS solution [wherein the data card is specific to the service managed by the electronic information exchange platform and provided by the backend system to the client system]; see also [0153], For all data sets that need to be persisted a system of record (SOR) is defined; see also [0012], [0025-26], [0031-33], [0035], [0039], [0059], [0154-156], and the Abstract.);; 
	receiving, through the SPI, an instruction or command to deploy the data card to the backend system (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution [receiving, by the service provisioning system through the SPI, an instruction or command to deploy the data card to the backend system]; see also [0153], For all data sets that need to be persisted a system of record (SOR) is defined; see also [0011-12], [0025-26], [0032], [0059], [0154-156], and the Abstract.); and 
	responsive to the instruction or command, communicating the data card to the backend system, wherein the data card is utilized by the backend system to configure the service for the client system to thereby provision the service for the client system (e.g., Figs. 1-3 and associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution [communicating, by the service provisioning system responsive to the instruction or command, the data card to the backend system, wherein the data card is utilized by the backend system to configure the service for the client system]; [0059], A specific embodiment of the IAS solution provides for the offering and subsequent provisioning of integrated application suites. A list of services and the options for consuming them are presented to a potential user in an email or web interface; [0061] using the interoperability network as the EAI infrastructure, the required applications are integrated (function and data) and the resulting services deployed. These services can be combined to form composite services through the use of process definitions which can span multiple integrated applications. These services may then be consumed either programmatically or through the IAS Dashboard; see also [0011-12], [0025-26], [0031-33], [0035], [0039], [0059], [0067], [0153-156], and the Abstract.).

	With respect to claim 15, Palmeri discloses A computer program product for managed services provisioning, the computer program product comprising a non-transitory computer readable medium storing instructions translatable by a processor to perform (see Fig. 14 and associated text, e.g., [0164], a computer system 1400 suitable for implementing various aspects of the present invention (e.g., server 107 of FIG. 1) includes one or more central processing units (CPUs) 1402, one or more blocks of memory 1404; see also, [0168], the present invention also relates to machine readable media that include program instructions, state information, etc. for performing various operations described herein.):
	receiving, through a user interface, a selection of a service from a plurality of services managed by an electronic information exchange platform, the service provided by a backend system of the electronic information exchange platform (e.g., Figs. 1-3 and 14 along with associated text, e.g., [0035] According to a specific embodiment illustrated in FIG. 2, the components of the Integrated Application Suite (IAS) solution 202 include a Registration and Administration Portal (RAP) 204, an IAS Toolbar 206, an IAS Dashboard 208, and Composite Processes 210, all deployed in and enabled by an Interoperability Network 200 [electronic information exchange platform]; [0036] The RAP is the first interface hat a prospective user encounters [user interface]... It may include... service package selections [receiving, by a service provisioning system through a user interface, a selection of a service from a plurality of services managed by an electronic information exchange platform]; [0059] A specific embodiment of the IAS solution provides for the offering and subsequent provisioning of integrated application suites; see also Abstract, An integration services network is described which is operable to facilitate access to a composite service by a plurality of users having associated client machines; [0164], Referring now to FIG. 14, a computer system 1400 suitable for implementing various aspects of the present invention (e.g., server 107 of FIG. 1) includes one or more central processing units (CPUs) 1402, one or more blocks of memory 1404; see also Abstract, [0011-12], [0031-33], [0035], [0037-39], [0042], and [0044].); 
	obtaining a service-specific provisioning descriptor (SSPD) associated with the service (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR) [a service-specific provisioning descriptor (SSPD) associated with the service]; see also [0153].); 
	generating, utilizing the SSPD, a service provisioning interface (SPI) (e.g., Figs. 1-3 along with associated text, e.g., [0037], The SOR is used via its standard web interface [generating, by the service provisioning system utilizing the SSPD, a service provisioning interface (SPI)] to enter initial user or corporate information.); 
	receiving, through the SPI, service-specific provisioning data for configuring the service for a client system (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information [receiving, by the service provisioning system through the SPI, service-specific provisioning data for configuring the service for a client system]. This information will be delivered and replicated to the other applications by the IAS solution; see also [0031-33], [0025-26], [0035], [0059], [0153], and the Abstract.); 
	storing the service-specific provisioning data as a data card for the backend system, wherein the data card is specific to the service managed by the electronic information exchange platform and provided by the backend system to the client system (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information [storing, by the service provisioning system, the service-specific provisioning data as a data card for the backend system]. This information will be delivered and replicated to the other applications by the IAS solution [wherein the data card is specific to the service managed by the electronic information exchange platform and provided by the backend system to the client system]; see also [0153], For all data sets that need to be persisted a system of record (SOR) is defined; see also [0012], [0025-26], [0031-33], [0035], [0039], [0059], [0154-156], and the Abstract.); 
	receiving, through the SPI, an instruction or command to deploy the data card to the backend system (e.g., Figs. 1-3 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution [receiving, by the service provisioning system through the SPI, an instruction or command to deploy the data card to the backend system]; see also [0153], For all data sets that need to be persisted a system of record (SOR) is defined; see also [0011-12], [0025-26], [0032], [0059], [0154-156], and the Abstract.); and 
	responsive to the instruction or command, communicating the data card to the backend system, wherein the data card is utilized by the backend system to configure the service for the client system to thereby provision the service for the client system ((e.g., Figs. 1-3 and associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution [communicating, by the service provisioning system responsive to the instruction or command, the data card to the backend system, wherein the data card is utilized by the backend system to configure the service for the client system]; [0059], A specific embodiment of the IAS solution provides for the offering and subsequent provisioning of integrated application suites. A list of services and the options for consuming them are presented to a potential user in an email or web interface; [0061] using the interoperability network as the EAI infrastructure, the required applications are integrated (function and data) and the resulting services deployed. These services can be combined to form composite services through the use of process definitions which can span multiple integrated applications. These services may then be consumed either programmatically or through the IAS Dashboard; see also [0011-12], [0025-26], [0031-33], [0035], [0039], [0059], [0067], [0153-156], and the Abstract.).

	With respect to claims 6 and 13, Palmeri also discloses wherein the data card is one of a plurality of data cards associated with a plurality of services provisioned by the service provisioning system for the client system, the plurality of services provided by disparate backend systems of the electronic information exchange platform (e.g., Figs. 1-3 and associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution [storing, by the service provisioning system, the service-specific provisioning data as a data card for the backend system to provide or supply the service to the client system]; [0044], Any third party can easily expand the reach of their services by publishing them in the directory; [0047] The interoperability network provides a comprehensive suite of data mapping network services for mediating differences between data formats. An industry standard XSLT service performs mapping between XML based data formats--with maps being easily created through a wide variety of readily available XML tools; see also [0153], For all data sets that need to be persisted a system of record (SOR) is defined.).

	With respect to claims 7 and 14, Palmeri also discloses wherein the plurality of data cards utilized by the disparate backend systems conforms to a standardized internal representation that is internal to the service provisioning system (e.g., Figs. 1-3 and associated text, e.g., [0047] The interoperability network provides a comprehensive suite of data mapping network services for mediating differences between data formats. An industry standard XSLT service performs mapping between XML based data formats--with maps being easily created through a wide variety of readily available XML tools; see also [0022-24], and [0046-47].).

	With respect to claim 20, Palmeri also discloses wherein the data card is one of a plurality of data cards associated with a plurality of services provisioned for the client system, the plurality of services provided by disparate backend systems of the electronic information exchange platform (e.g., Figs. 1-3 and associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution [storing, by the service provisioning system, the service-specific provisioning data as a data card for the backend system to provide or supply the service to the client system]; [0044], Any third party can easily expand the reach of their services by publishing them in the directory; [0047] The interoperability network provides a comprehensive suite of data mapping network services for mediating differences between data formats. An industry standard XSLT service performs mapping between XML based data formats--with maps being easily created through a wide variety of readily available XML tools; see also [0153], For all data sets that need to be persisted a system of record (SOR) is defined.), and wherein the plurality of data cards utilized by the disparate backend systems conforms to a standardized format (e.g., Figs. 1-3 and associated text, e.g., [0047] The interoperability network provides a comprehensive suite of data mapping network services for mediating differences between data formats. An industry standard XSLT service performs mapping between XML based data formats--with maps being easily created through a wide variety of readily available XML tools; see also [0022-24], and [0046-47].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeri in view of Todorova (20090282401 – hereinafter Todorova; see 6/24/19 IDS).

	With respect to claims 2, 9, and 16, Palmeri discloses receiving, by the service provisioning system through the SPI, an instruction or command to [validate the service-specific provisioning data]; and requesting, by the service provisioning system, the backend system that provides the service to [validate the service-specific provisioning data] (e.g., Figs. 1-3 and 14 along with associated text, e.g. [0036] The RAP is the first interface that a prospective user encounters... It may include... service package selections; [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution; [0059] A specific embodiment of the IAS solution provides for the offering and subsequent provisioning of integrated application suites; see also Abstract, An integration services network is described which is operable to facilitate access to a composite service by a plurality of users having associated client machines.).
	Palmeri does not appear to explicitly disclose validate the service-specific provisioning data or validate the service-specific provisioning data. However, this is taught by analogous art, Todorova (e.g., Figs. 3-5 and associated text, e.g., [0124], Furthermore, each container registered with Deploy Service may provide tests for validation of deployment descriptors, parsed annotations, and merged model.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Todorova to “test their functionality and interoperability,” as suggested by Todorova (see [0022]).

With respect to claims 3, 10, and 17, Todorova further discloses notifying, by the service provisioning system responsive to a validation error associated with the service-specific provisioning data, a user to correct the validation error (e.g., Figs. 3-5 and associated text, e.g., [0124-5], Furthermore, each container registered with Deploy Service may provide tests for validation of deployment descriptors, parsed annotations, and merged model.... The output form software modules validation is a report with all warnings and errors that have been encountered during the tests. A result info contains errors and warnings, if there any.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Todorova for the same reason set forth above with respect to claims 2, 9, and 16.
	
	With respect to claims 4, 11, and 18, Palmeri also discloses persisting, by the service provisioning system [responsive to the service-specific provisioning data being valid], the service-specific provisioning data as the data card (e.g., Figs. 1-3 and associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information. This information will be delivered and replicated to the other applications by the IAS solution; [0061] using the interoperability network as the EAI infrastructure, the required applications are integrated (function and data) and the resulting services deployed. These services can be combined to form composite services through the use of process definitions which can span multiple integrated applications. These services may then be consumed either programmatically or through the IAS Dashboard; [0153], For all data sets that need to be persisted a system of record (SOR) is defined see also [0032], [0035], [0059], [0154]-[0156], and the Abstract.) and Todorova further discloses responsive to the service-specific provisioning data being valid (e.g., Figs. 3-5 and associated text, e.g., [0125], In case of no errors, a validated model is returned for each deployable software module. The validated models are cached and available to Deploy Service to obtain them, according to one embodiment of the invention).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palmeri in view of Pendleton et al. (20180083830 – hereinafter Pendleton; see IDS dated 6/24/19).

	With respect to claims 5, 12, and 19, Palmeri also discloses wherein the SPI comprises a [RESTful] application programming interface (API) that supports a plurality of operations including at least one of search, create, read, update, delete, or validate operations (e.g., Figs. 1-3 and 5 along with associated text, e.g., [0037], For each package selected, there is a stated System of Record (SOR). The SOR is used via its standard web interface to enter initial user or corporate information [receiving through the SPI, service-specific provisioning data for configuring the service for a client system]. This information will be delivered and replicated to the other applications by the IAS solution; [0107] Employease supports application integration through the Employease WebAPI, a web services toolkit supporting SOAP, XML, HR-XML and ebXML. The WebAPI provides On-Demand services (import and export) for the exchange of information over HTTPS as illustrated in FIG. 5; see also [0032], [0059], [0153], and the Abstract.), but does not appear to explicitly disclose RESTful. However, this is taught in analogous art, Pendleton (e.g., Figs. 1 and 4 along with associated text, e.g., [0050], The portal API 28 can be implemented as a representational state transfer (RESTful) API that can be utilized to export user configuration data to the portal API 28 or as well as to pull settings from the hosted configuration manager, including the enablement data for the users and user groups.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Palmeri with the invention of Pendleton because of its flexibility, and furthermore “[b]y utilizing ‘hybrid cloud’ architecture, companies and individuals are able to obtain degrees of fault tolerance combined with locally immediate usability without dependency on internet connectivity,” as suggested by Pendleton.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192 


/Thuy Dao/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        
                                                                                                                                                                                                       





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at pp. 8-10.
        2 See Remarks at p. 11.
        3 See Palmeri at Abstract; see also Figs. 1-3 and associated text, e.g., [0011-12], [0025-26], [0031-39], [0042-44], and [0059-61].
        4 See Remarks at p.11.
        5 See Remarks at p. 11.
        6 See Palmeri at Abstract; see also Figs. 1-3 and associated text, e.g., [0011-12], [0025-26], [0031-39], [0042-44], and [0059-61].
        
        7 See Remarks at p. 12.
        8 See Palmeri at Abstract; see also Figs. 1-3 and associated text, e.g., [0011-12], [0025-26], [0031-39], [0042-44], and [0059-61].
        
        9 See Remarks at p. 13.
        10 Id.
        11 See Remarks at pp. 14-15.
        12 See Palmeri at Abstract; see also Figs. 1-3 and associated text, e.g., [0011-12], [0025-26], [0031-39], [0042-44], and [0059-61].
        
        13 See Todorova at Figs. 3-4 and [0124].
        14 See Remarks at p. 15.